DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [US 9,960,170] in view of CHOI et al [US 2011/0102968] newly cited.


a substrate (1) (col. 2, lines 57-65) comprising an array region (CAR) and a peripheral region (NMOS, PMOS) surrounding the array region; 
a plurality of capacitor structures (BE, 49, UE) (col. 7, lines 12-19) positioned above the array region of the substrate; 
a first semiconductor element (GP1) (col. 6, lines 16-29) positioned above the peripheral region and having a first threshold voltage; and 
a second semiconductor element (GP2) (col. 6, lines 30-45) positioned above the peripheral region and having a second threshold voltage; 
wherein the first threshold voltage of the first semiconductor element (GP1) is different from the second threshold voltage of the second semiconductor element (GP2).
Kim et al fail to disclose wherein the plurality of capacitor structures comprise a plurality of capacitor bottom electrodes inwardly positioned in an insulating film above the array region of the substrate, a capacitor insulating layer inwardly positioned in the plurality of capacitor bottom electrodes, and a capacitor top electrode inwardly positioned in the capacitor insulating layer.  However, CHOI et al (fig. 12) disclose that it is well known in the art to have the plurality of capacitor structures comprise a plurality of capacitor bottom electrodes (310) (pp [0118]) inwardly positioned in an insulating film (308) (pp [0116]) above the array region of the substrate (301) (pp [0118]), a capacitor insulating layer (312) (pp [0118]) inwardly positioned in the plurality of capacitor bottom electrodes, and a capacitor top electrode inwardly (310) (pp [0114]) positioned in the In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [US 9,960,170] in view of CHOI et al [US 2011/0102968] newly cited as applied to claim 1 above, and further in view of Wang [US 2019/0148237].
	Kim et al (fig. 10) disclose wherein the first semiconductor element (GP1) (col. 6, lines 16-29) comprises a first insulating layer (251) and a first bottom conductive layer (271) positioned above the first insulating layer, the second semiconductor element (GP2) (col. 6, lines 30-45) comprises a second insulating layer (211) and a second bottom conductive layer (231) positioned above the second insulating layer.   Kim et al  fail to disclose a thickness of the first insulating layer is between about 0.1 nm and about 2.0 nm, and a thickness of the second insulating layer is between about 0.1 nm and about 2.0 nm; wherein a thickness of the first bottom conductive layer is between about 1.0 nm and about 3.0 nm, and a thickness of the second bottom conductive layer is between about 1.0 nm and about 3.0 nm; wherein the first semiconductor element further comprises a first dipole layer positioned below the first insulating layer, the second semiconductor element further comprises a second dipole layer positioned below the second insulating layer, a thickness of the first dipole layer is between about 
However, Wang (fig. 2B, pp [0020], pp [0024]) disclose a thickness of the first insulating layer (214A)  (pp [0022]) is between about 0.1 nm and about 2.0 nm, and a thickness of the second insulating layer (214B) (pp [0025]) is between about 0.1 nm and about 2.0 nm; wherein a thickness of the first bottom conductive layer (220) (pp [0032]) is between about 1.0 nm and about 3.0 nm, and a thickness of the second bottom conductive layer (222) (pp [0032]) is between about 1.0 nm and about 3.0 nm; wherein the first semiconductor element further comprises a first dipole layer (212A) positioned below the first insulating layer, the second semiconductor element further comprises a second dipole layer (212B) positioned below the second insulating layer (214B), a thickness of the first dipole layer is between about 0.1 nm and about 1.0 nm, and a thickness of the second dipole layer is between about 0.1 nm and about 1.0 nm.   Therefore, it would have been obvious to one skill in the art to have the teaching as taught by Wang into the device of Kim et al in order to improve mechanism for controlling the threshold voltage of a multi-Vt semiconductor device is desired (pp [0005]).

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [US 9,960,170] in view of CHOI et al [US 2011/0102968] newly cited and Wang [US 2019/0148237] as applied to claim 1-4 above, and further in view of Tsai et al [US 2017/0323954].


With respect to claim 7, Kim et al (fig. 10) disclose that an isolation layer (3) (col. 3, lines 3-8) positioned in the substrate, wherein the isolation layer is formed of silicon oxide, silicon nitride, silicon oxynitride, or silicon nitride oxide.

With respect to claim 8, Kim et al (fig. 10) disclose that a plurality of bit lines (BL) (col. 6, lines 5-15) positioned in the array region of the substrate.

With respect to claim 9, Kim et al (fig. 10) disclose that wherein the plurality of bit lines (BL) comprise a plurality of bit line contacts (DC) (col. 6, lines 10-15) positioned in an upper portion of the array region of the substrate, a plurality of bit line bottom electrodes (BL) positioned above the plurality of bit line contacts, a plurality of bit line top electrodes (BL) positioned above the plurality of bit line bottom electrodes, a .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [US 9,960,170] in view of CHOI et al [US 2011/0102968] newly cited, Wang [US 2019/0148237] and Tsai et al [US 2017/0323954] as applied to claims 1-5, 7-9 above, and further in view of Chu et al [US 2020/0328215].
Kim et al (fig. 10) disclose that further comprising a plurality of word line insulating layers (7) (col. 3, lines 50-51) inwardly positioned in the array region of the substrate, a plurality of word line electrodes (WL) (col. 3, lines 51-57) positioned on the plurality of word line barrier layers, and a plurality of word line capping layers (9) (col. 3, lines 57-62) positioned above the plurality of word line barrier layers and the plurality of word line electrodes. Kim et al do not mention a plurality of word line barrier layers positioned on the plurality of word line insulating layers. However, Chu et al (fig. 2A, pp [0035]) disclose the plurality of word line barrier layers (108c) positioned on the plurality of word line insulating layers (108b).  Therefore, it would have been obvious to one skill in the art to have the word line barrier layer as taught by Chu et al into the device of Kim et al in order to provide the known purpose of preventing ion metal diffused through the word line insulating layer.

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-5 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOAI V PHAM/Primary Examiner, Art Unit 2892